Citation Nr: 9909695	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-11 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1989 to September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied service connection for a 
gastrointestinal condition, migraine headaches and depression 
and found that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
lung disorder.

In November 1998 arguments to the Board, the veteran's 
representative lists one of the issues on appeal as 
entitlement to a total rating on the basis of individual 
unemployability (TDIU).  There is no argument provided to 
support the contention that this is one of the issues on 
appeal and may be nothing more than an erroneous inclusion.  
Nevertheless, because this issue has not been developed or 
adjudicated by the RO and is not the subject of a notice of 
disagreement, it is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  The service medical records do not show any 
gastrointestinal disorder, migraine headaches or depression 
during service.

2.  There is no competent medical evidence of any 
gastrointestinal disorder, migraine headaches or depression 
during service or in the first postservice year.

3.  There is no competent medical evidence of any current 
gastrointestinal disorder, migraine headaches or depression.

4.  The veteran has not presented a plausible claim for 
service connection for a gastrointestinal condition, migraine 
headaches or depression.

5.  Following a rating action by the RO in June 1994, the 
veteran was notified in a letter dated June 1994 that his 
claim for service connection for a lung disorder was denied; 
although he was provided his appellate rights, he did not 
appeal.

6.  No competent medical evidence has been presented since 
the June 1994 rating decision which is relevant to or 
probative of the existence of a lung disorder and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for a gastrointestinal disorder, migraine 
headaches and depression, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The June 1994 decision by the RO denying service 
connection for a lung disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the June 1994 RO decision denying 
service connection for a lung disorder is not new and 
material, and the veteran's claim for service connection for 
a lung disorder has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Gastrointestinal Disorder, 
Migraine Headaches and Depression.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Certain diseases, such as 
psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

In this case, the determinative issues presented by the 
claims are (1) whether the veteran had a gastrointestinal 
disorder, migraine headaches or depression during service; 
(2) whether he has any current gastrointestinal disorder, 
migraine headaches or depression; and, if so, (3) whether 
these current disabilities are etiologically related to 
active service.  The Board concludes that medical evidence is 
needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Factual Background

The service medical records have been obtained and associated 
with the claims file and they appear to be complete.  There 
is a report of examination at enlistment in August 1989, at 
separation in June 1993, and intervening records of 
treatment.  There is no complaint, treatment or diagnosis of 
a gastrointestinal disorder, migraine headaches or a 
psychiatric disorder shown in any of the service medical 
records with the exception of a June 1992 record showing a 
complaint of chest pain relieved by antacid and black stool 
followed by several normal stools.  He was subsequently 
diagnosed with pneumonia and left pleural effusion.

In December 1993, the veteran was provided a VA general 
compensation and pension examination.  His complaints were 
primarily orthopedic, with no mention of any gastrointestinal 
disorder, migraine headaches or depression.  His digestive 
system examination was unremarkable and the examiner noted 
that there was no evidence of any psychiatric problems.  

In May 1998, the veteran wrote to the RO stating that he 
would like to file a claim for service connection for 
"residuals of my gastrointestinal condition and migraine 
headaches . . ."  He also stated that he often became 
depressed and had difficulty relating to his family, job and 
society.  


Analysis

The veteran's claims for a gastrointestinal disorder, 
migraine headaches and depression are not well grounded.  
There is no evidence in the service medical records or in the 
December 1993 VA examination of any of these disorders.  
Although antacid use and a black stool was noted during 
service, these did not result in any diagnosis of a 
gastrointestinal disorder.  

The veteran's claim is also not well grounded because he has 
not provided competent evidence of the existence of the 
claimed disabilities.  Medical proof of a current disability 
is an absolute prerequisite to presenting a well-grounded 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no claim").  See also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

Even assuming the existence of the claimed disabilities, 
there is no evidence of these disorders during service or in 
the first post service year.  Service medical records are 
completely negative for the claimed conditions.  The veteran 
has not met the second requirement element of a well-grounded 
claim for service connection, incurrence during service or in 
the first post service year for a presumptive disease.  See 
Caluza at 506

The only evidence of a gastrointestinal disorder, migraine 
headaches or depression is the veteran's own statements; 
however, the veteran is not competent to render a medial 
opinion.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not shown to be a 
physician, the veteran is not competent to make a 
determination that he has a gastrointestinal disorder, 
migraine headaches or depression which were incurred during 
his active service.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a gastrointestinal 
disorder, migraine headaches or depression.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Gober, No. 97-7014 (Fed Cir. October 7, 1997); Epps 
v. Brown, 9 Vet. App. 341 (1997).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).  Specifically, the Board 
notes the veteran's statements in his August 1998 substantive 
appeal that he had "taken a [m]edical [e]xamination recently 
and they proved that these illnesses still occur.  As the 
Board noted above, even assuming that he has the claimed 
disabilities, his claim is still not well grounded based on 
the failure to show incurrence during service.  The veteran 
has not shown how obtaining any records of current 
examinations would provide evidence of the disorders during 
service or in the first post service year.

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  Reopening the Claim for Service Connection for a Lung 
Disorder

Preliminary Matters

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

The veteran is essentially claiming that he has a lung 
disorder described as a prolonged cough with fluid on his 
lungs.  He was denied service connection for chest pain with 
fluid on the lungs in a June 1994 rating decision.  That 
decision noted that although he was treated for left lower 
lung pneumonia during service, there were no residuals shown 
on the December 1993 VA examination.  On VA examination, his 
chest was clear to auscultation and percussion with good 
expansion bilaterally and no tenderness to palpation.  The 
diagnosis was "[p]ast history of pleural pericarditis with 
no significant residual."  The veteran was notified of the 
RO's decision that same month, however, he did not appeal 
within the time allowed and the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).

Thereafter, the veteran tried again to reopen his claim 
submitting only a statement that he had a lung condition and 
prolonged cough with fluid on his lungs.  The RO denied the 
veteran's attempt to reopen his claim in a July 1998 decision 
by letter accompanying a rating decision on other issues.  
This letter noted that he had been denied service connection 
for pleural pericarditis in a June 1994 rating decision, and 
that to reopen his claim he must submit new and material 
evidence.

Analysis

Initially, the Board observes that the last final denial of 
the veteran's claim for a lung disorder is the June 1994 
rating decision which denied service connection for chest 
pain with fluid on the lungs.  Since that denial, the veteran 
has submitted only his own statements.  His original service 
medical records, copies of which were already contained in 
the claims file, were added in April 1998.  Neither the 
veteran's statements or the service medical records can be 
considered "new" evidence.  The veteran's statements 
essentially repeat his claims previously made and considered 
by the RO in the June 1994 rating decision.  Copies of the 
service medical records were contained in the claims file and 
reviewed by the RO prior to the June 1994 rating decision.  
As such, because none of the evidence submitted is "new" 
evidence the claim is not reopened and the inquiry ends on 
this basis alone without considering whether the evidence is 
"material".  

Additionally, the Board notes that the veteran's statements 
are not competent evidence to show that he has any residuals 
of the lung disorder shown in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of her medical history 
do not constitute new and material evidence sufficient to 
reopen her claim when this account has already been rejected 
by VA).  See Analysis, Part I, supra regarding competency of 
lay evidence.  Only competent evidence can be material 
evidence.  Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant 
to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay 
testimony attempting to diagnose frostbite or arthritis in 
service held to not be competent evidence for such purpose, 
and thus not material).

Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the June 1994 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's June 1994 decision denying service connection for 
chest pain with fluid on the lungs remains final.  See Hodge, 
155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 
1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a lung disorder but is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 



ORDER

Because they are not well grounded, the veteran's claims for 
service connection for gastrointestinal disorder, migraine 
headaches and depression are denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a lung 
disorder, that benefit remains denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


